COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Russell and Senior Judge Frank
UNPUBLISHED



              TAMMER CHISHOLM
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0459-15-2                                         PER CURIAM
                                                                                 MARCH 22, 2016
              PARISER DERMATOLOGY SPECIALISTS, LTD.
               AND HARTFORD INSURANCE CO. OF MIDWEST


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Tammer Chisholm, pro se, on brief).

                               (Anne M. Dobson; Law Office of Jonathan P. Jester, on brief), for
                               appellees.


                     Tammer Chisholm (“claimant”) appeals a decision of the Workers’ Compensation

              Commission finding that she did not suffer a compensable injury by accident.

                     Claimant, as the appellant in this matter, has the burden of showing that reversible error

              occurred below. Lutes v. Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). It is

              well settled that an appellate court does not “search the record for errors” or “seek out the

              substance of all contentions made during the progress of a trial” or a Workers’ Compensation

              Commission proceeding. Law v. Commonwealth, 171 Va. 449, 455, 199 S.E. 516, 519 (1938);

              see also Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992).

                     Claimant was required under Rule 5A:25 to file an appendix that “should generally

              contain everything relevant to the” assignments of error. Reid v. Commonwealth, 57 Va. App.

              42, 49, 698 S.E.2d 269, 272 (2010). “The appendix serves this Court to evaluate the merits of

              [the] appellant’s assigned error.” Id.

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        Rule 5A:25(c) provides, in pertinent part, that “[a]n appendix shall include:” “the basic

initial pleading;” “the judgment appealed from, and any memorandum or opinion relating

thereto;” “any testimony and other incidents of the case germane to the assignments of error;”

“the title . . . of each paper contained in the appendix, and its filing date;” and “exhibits

necessary for an understanding of the case . . . .” Furthermore, “[a]s the appellant, [claimant]

had the responsibility of providing this Court with an appropriate appendix” that met the

requirements of Rule 5A:25 and adequately addressed her assignments of error. Robinson v.

Robinson, 50 Va. App. 189, 197, 648 S.E.2d 314, 317 ( 2007). A pro se litigant “is no less

bound by the rules of procedure and substantive law than a defendant represented by counsel.”

Townes v. Commonwealth, 234 Va. 307, 319, 362 S.E.2d 650, 657 (1987); see also Francis v.

Francis, 30 Va. App. 584, 591, 518 S.E.2d 842, 846 (1999) (“Even pro se litigants must comply

with the rules of court.”).

        Here, claimant failed to include in the appendix the Commission’s opinion, the deputy

commissioner’s opinion, or any excerpts of testimony at the hearing before the deputy

commissioner.

        Furthermore, in the assignment of error contained in her opening brief, claimant does not

specifically identify the ruling by the Commission which is the subject of her appeal other than

to state that the deputy commissioner refused to admit certain documents reflecting

communications between claimant and employer pertaining to her supervisor’s alleged assault

and battery. Based on these documents, she asserts that employer was “placed on notice[] of an

injury report” and was required to file a workers’ compensation claim. In support of this

assignment of error, claimant argues that employer was required to file a report of her injury

under Code § 65.2-101.




                                              - 2-
       Based upon the documents included in the appendix, we are unable to ascertain whether

claimant raised these issues below. Thus, appellate review of claimant’s assignment of error is

barred by Rule 5A:18. See Williams v. Gloucester Sheriff’s Dep’t, 266 Va. 409, 411-12, 587

S.E.2d 546, 548 (2003). Claimant has not asked this Court to invoke the good cause or ends of

justice exceptions to Rule 5A:18 to permit appellate review of these assignments of error, “and

we decline to do so sua sponte.” Hampton Inn & Selective Ins. Co. of Am. v. King, 58 Va. App.

286, 301, 708 S.E.2d 450, 457 (2011).

       Accordingly, we summarily affirm the Commission. See Code § 17.1-403; Rule 5A:27.1

                                                                                        Affirmed.




       1
          Pariser Dermatology Specialists moved to dismiss the appeal because claimant failed to
timely file her motion for an extension of time and failed to provide appellees with a copy of her
opening brief and appendix. We deny the motions to dismiss.
                                             - 3-